937 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger G. VENTEICHER, Plaintiff-Appellant,andDesi Jo Venteicher, Rebecca Lee Venteicher, Robin EmilyVenteicher, Roger John Venteicher, Jr., Plaintiffs,v.UNITED STATES GOVERNMENT, United States Army, LieutenantJerry Ervin, Colonel William A. Vanzylveld, Major Edward K.Jeffer, Psychiatrist, 1st Lieutenant Richard T. Edwards, 1stLieutenant Danny R. Denter, Captain Beatrice Archer, 1stLieutenant Thomas B. Williams, Lt. Colonel Dennis W. Healy,Major Robert R. Beauchamp, 1st Sergeant Herbert V. Akers,Captain Ginger L. Simonton, Captain John J. Carroll, III,Major General Samuel N. Wakevield, John Doe, Jane Doe,Defendants-Appellees.
No. 91-6283.
United States Court of Appeals, Fourth Circuit.
Submitted April 17, 1991.Decided July 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-765-N)
Roger G. Venteicher, appellant pro se.
Susan Lynn Watt, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Roger G. Venteicher appeals from the district court's order dismissing his Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Venteicher v. United States, CA-89-765-N (E.D.Va. Dec. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.